ANVEX INTERNATIONAL, INC. 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 March 29, 2012 Via EDGAR Jeffrey Riedler, Assistant Director U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Request for Extension to File Response Form 8-K Filed February 13, 2012 File No. 333-173039 Dear Mr. Riedler, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated March 9, 2012 regarding the above referenced filings. Please accept this correspondence as a request for an extension to provide the Commission with our response to the Comment Letter. Accordingly, the Company will respond to the Commission’s comment letter no later than Friday, April 6, 2012. Thank you for your attention to this matter. Sincerely, /s/Andrea Clark Anvex International, Inc. Name: Andrea Clark Title: Chief Executive Officer
